rollin j morehouse and maureen b morehouse petitioners v commissioner of internal revenue respondent docket no filed date during and p-h received payments under the u s department of agriculture conservation reserve pro- gram crp respondent determined that p-h was liable for self-employment_tax under sec_1401 on the crp pay- ments p-h claims that the crp payments are not includible in his self-employment_income because he was neither engaged in nor derived the crp payments from operation of a trade_or_business alternatively p-h claims that the crp payments are excluded from the calculation of his net_earnings_from_self-employment under sec_1402 because the crp payments constituted rentals from real_estate held p-h’s crp payments are includible in his self- employment income under sec_1401 because he was engaged in a trade_or_business during the years in issue and there was a nexus between his trade_or_business and the crp payments he received held further p-h’s crp payments are not rentals from real_estate within the meaning of i r c verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie morehouse v commissioner sec_1402 110_tc_431 rev’d 205_f3d_897 6th cir is overruled paul j quast and neal j shapiro for petitioners blaine c holiday for respondent marvel judge in a notice_of_deficiency dated date respondent determined deficiencies with respect to petitioners’ federal_income_tax of dollar_figure and dollar_figure for and respectively after concessions the sole issue for decision is whether petitioners are liable for self-employment_tax under sec_1401 on payments they received under the u s department of agriculture usda conservation reserve program crp findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this ref- erence petitioners resided in minnesota when they filed their petition i background mr morehouse hereinafter petitioner holds a bachelor’s degree in business from the university of minnesota fol- lowing graduation he worked as a regional sales manager and as an associate publisher in petitioner began pro- viding marketing and fundraising services for the university of texas at austin in petitioner acquired acres of land in grant county south dakota grant county property acres of land in roberts county south dakota roberts county prop- erty and acres of land in day county south dakota day county property collectively south dakota prop- on their schedule e supplemental income and loss petitioners reported that they paid management fees of dollar_figure with respect to prop- erty in grant county south dakota that rollin j morehouse owned see infra pp petitioners concede that their tax_return_preparer erro- neously entered dollar_figure and that they actually paid management fees of dollar_figure with respect to the property unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure some amounts have been rounded to the nearest whole number verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie united_states tax_court reports erties he acquired the south dakota properties through inheritance and by purchasing various undivided interests in the properties from his relatives all of the land was tillable cropland with the exception of a gravel pit on the grant county property and acres of the roberts county property which petitioner’s father had placed in the crp program petitioner who lived in texas at the time he acquired the south dakota properties did not personally farm any of the land instead he rented the tillable portions of the south dakota properties to various individuals who farmed their rented portions in petitioner left his position at the university of texas and moved with his family to minnesota upon moving to minnesota petitioner became the primary caregiver for his four sons although petitioner retired from the corporate sphere he continued to manage his various investments and property interests including his interests in the south dakota properties ii petitioner’s participation in the crp a the crp in general the crp was established pursuant to the food security act of see food security act of pub_l_no secs stat pincite4 codified as amended pincite u s c secs see also c f_r pt under the crp the usda may enter into contracts with owners and operators of land to conserve and improve the soil water and wildlife resources of such land and to address issues raised by state regional and national conservation initiatives u s c sec a owners and operators of land agree to implement a conserva- tion plan and refrain from using the land for agricultural the crp contract with respect to the 129-acre parcel in roberts county was conveyed with the land to petitioner in in petitioner in his capacity as owner of the roberts county property entered into a new crp contract with respect to the 129-acre parcel see infra pp petitioner rented the grant county property and the remaining acres of the roberts county property until when he placed that land in the crp see infra pp he rented the day county property from the time of his acquisition through the years in issue verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie morehouse v commissioner purposes id sec a in return the usda shares the cost of carrying out the conservation plan and pays to the owner or operator an annual rental payment id sec b petitioner’s enrollment in the crp and the crp contracts in petitioner submitted applications to the usda offering for enrollment in the crp the tillable land on the grant county property as well as the remaining acres of the roberts county property in the grant county and roberts county farm service agency fsa offices approved petitioner’s applica- tions and accepted his land into the crp subsequently the commodity credit corporation ccc executed the resulting crp contracts with respect to the grant county and roberts county properties petitioner personally assumed all obliga- tions and responsibilities of compliance under the crp con- tracts with respect to the grant county property petitioner and the ccc executed two contracts contract no cov- ering acres of land_contract and contract no covering acres of land_contract both grant county crp contracts listed petitioner as the owner of the land and did not identify anyone as the operator of the land_contract provided that the ccc would pay to petitioner a first-year payment of dollar_figure and an annual contract pay- ment of dollar_figure contract provided that the ccc would pay to petitioner a first-year payment of dollar_figure and an annual contract payment of dollar_figure pursuant to a conservation plan attached to the grant county crp contracts petitioner agreed to maintain already established grass and legume cover for the life of the contract e stablish perennial vegetative cover on land tit u s c sec provides that the annual rental pay- ment is intended to compensate owners and operators for a the conver- sion of highly_erodible_cropland normally devoted to the production of an agricultural commodity on a farm or ranch to a less intensive use and b the retirement of any cropland base and allotment history that the owner or operator agrees to retire permanently the rental rate under contract was set at dollar_figure per acre the rental rate under contract was set at dollar_figure per acre verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie united_states tax_court reports temporarily removed from agricultural production including pubescent or intermediate wheatgrass alfalfa and sweet clover and engage in pest control and pesticide manage- ment for the life of the contract the ccc agreed to share with petitioner the cost of establishing these conservation plans the roberts county crp contract covered acres of petitioner’s land the roberts county crp contract listed petitioner as the owner of the land and did not identify any- one as the operator of the land the roberts county crp contract provided that the ccc would make an annual con- tract payment of dollar_figure pursuant to a conservation plan attached to the roberts county crp contract petitioner agreed to c ontrol pests such as weeds livestock insects and disease and e stablish adapted native perenial sic vegetative cover including western wheatgrass green needlegrass and alfalfa the conservation plan also provided an estimated cost share for the plan once the work was completed peti- tioner was required to provide to the ccc a report of performance and submit receipts and seed tags affiliated with practice establishment the ccc agreed to share with petitioner the costs of establishing the conservation plan in date petitioner and the ccc executed a new crp contract roberts county crp contract with respect to the 129-acre parcel in roberts county that petitioner had acquired in already subject_to a crp contract the roberts county crp contract listed petitioner as the owner of the land and did not identify any operator of the land the roberts county crp contract provided that the ccc would make an annual contract payment of dollar_figure under the roberts county crp contract petitioner agreed to maintain already established grass and legume cover for the life of the contract establish native perennial vegeta- tive cover on land temporarily removed from agricultural the rental rate under the roberts county crp contract was set at dollar_figure per acre in date the ccc agreed to modify the roberts county crp contract and extend the expiration date of that contract to date the rental rate under the roberts county crp contract was set at dollar_figure per acre verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie morehouse v commissioner in production engage pest control and pesticide management for the life of the contract and control weeds by either mowing or chemical means the rob- erts county crp contract prohibited petitioner from haying or grazing the enrolled land c implementation of the conservation plans petitioner hired wallace redlin to carry out some of peti- tioner’s obligations under the crp contracts mr redlin was a retired farmer who had placed all of his land in the crp mr redlin previously had rented the grant county and roberts county properties from petitioner for use in mr redlin’s farming operations in petitioner purchased the required seeding mate- rials and shipped the materials to mr redlin mr redlin then performed the initial seedbed preparation and seeding in pursuant to the roberts county crp contract mr redlin plowed a portion of the land and reseeded it with various grasses d termination of crp contract in grant county fsa employees discovered that peti- tioner was engaging in gravel quarry activity on the grant county property and had been using part of the property for a road the grant county fsa acting on behalf of the usda terminated petitioner’s participation in the crp with respect to nine acres of the grant county property and required him to refund dollar_figure an amount equal to all prior payments with respect to that portion of the property plus interest and liquidated_damages the grant county fsa also provided for the implementation of crp contract no 262-a on date petitioner mailed to the grant county fsa a letter titled as an addendum in the letter petitioner indicated that he will as- sume all obligations and responsibilities of contractual compliance as may be administered by and through fsa or otherwise pertaining to subject lands by independent contract with wallace l redlin jr for ma- chine hire monitoring and supervision as essential and necessary on all land identified in the crp contract petitioner testified that he sent the addendum to the grant county fsa to clarify how he planned to comply with the crp contract considering the fact that he resided in texas at the time verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie united_states tax_court reports covering the remaining acres of the grant county prop- erty which continued to be enrolled in the crp program iii petitioner’s activities with respect to the south dakota properties although mr redlin performed some of petitioner’s obliga- tions under the crp contracts at petitioner’s request and direction petitioner fulfilled other obligations including the making of annual certifications that he was implementing the conservation plans in accordance with the crp contracts between and petitioner participated in three crp haying programs with respect to the south dakota prop- erties in date petitioner requested authority for emer- gency haying or grazing petitioner signed the necessary forms and made donations to ranchers and farmers as pro- vided for by the crp petitioner also personally purchased materials needed to implement the conservation plans which he then shipped to mr redlin petitioner paid mr redlin for the work he per- formed to satisfy some of petitioner’s obligations under the crp contracts petitioner also sought and received from the usda cost-sharing_payments for the seeding and weeding activities on the grant county and roberts county prop- erties petitioner gathered various documents including receipts and invoices and submitted these documents along with official applications in order to receive the cost-sharing_payments in addition to his activities with respect the crp contracts petitioner engaged in various other activities with respect to the south dakota properties petitioner allowed individuals to hunt on portions of the south dakota properties he trav- eled to meetings with various parties with the express pur- pose of negotiating agreements with people interested in hunting on the south dakota properties petitioner also oper- ated a gravel pit on the grant county property during the years at issue petitioner sold gravel to the grant county highway department and lura township the local town- ship petitioner also rented the day county property petitioner donated the hay and or the haying or grazing privileges to a livestock producer and accordingly was not required to reduce the amount of his crp payment with respect to that land verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie morehouse v commissioner between and petitioner visited the south dakota properties several times each year in petitioner visited the south dakota properties four times in peti- tioner visited the south dakota properties two times he typically visited the south dakota properties for two to three days at a time on such trips petitioner would visit the gravel pit to ensure that there had been no unauthorized excavation or removal of gravel drive to each of the south dakota properties and meet with officials at the fsa and the grant county highway department he also would meet with individuals who had an interest in renting one of his properties or in hunting on the properties iv petitioner’s income with respect to the south dakota properties in petitioner received crp payments of dollar_figure and dollar_figure with respect to the grant county and roberts county properties respectively in petitioner received income of dollar_figure with respect to the grant county property as follows crp payments of dollar_figure a payment of dollar_figure from mr redlin for hunting privileges and a payment of dollar_figure from mike krakow for the right to cut hay on the land he received income of dollar_figure with respect to the roberts county prop- erty as follows crp payments of dollar_figure and a pay- ment of dollar_figure from the south dakota game and fish department for participation in a walk-in hunting program v petitioners’ tax reporting and the notice_of_deficiency petitioners timely filed form sec_1040 u s individual_income_tax_return for and on their returns petitioners identified their occupations as self-employed on attached schedules e petitioners reported income and expenses with respect to their three properties as follows schedule e day county property grant county property roberts county property rents received total expenses net_income dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie united_states tax_court reports schedule e day county property grant county property roberts county property rents received total expenses net_income dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number on date respondent mailed to petitioners the notice_of_deficiency for and determining that petitioners erroneously reported their crp payments as farm rental income on their returns petitioners should have reported the crp payments as income on a schedule f profit or loss from farming for each year respondent also determined that the crp payments constituted self-employ- ment income and therefore determined that petitioners had unreported self-employment and dollar_figure for and respectively respondent allowed petitioners additional deductions with respect to the self-employment_tax liabilities income of dollar_figure opinion a taxpayer’s self-employment_income is subject_to self- employment_tax sec_1401 and b self-employment_tax is assessed and collected as part of the income_tax must be included in computing any income_tax deficiency or overpay- ment for the applicable tax period and must be taken into account for estimated_tax purposes sec_1401 see also sec_1_1401-1 income_tax regs self-employment_income gen- erally is defined as the net_earnings_from_self-employment this figure represents the net_income petitioner received in with respect to the grant county and roberts county properties as stated supra p in petitioner’s only income with respect to the grant county and roberts county properties consisted of crp payments this figure represents the net crp payments petitioner received in with respect to the grant county and roberts county properties as discussed supra p in petitioner received additional income of dollar_figure with respect to these properties respondent did not include this additional income in calculating petitioners’ unreported self-employment_income respondent appears to have accepted that the income generated by pe- titioner’s rental_activity with respect to the day county property is not subject_to self-employment_tax presumably because of the provisions of sec_1402 see also 283_f2d_882 5th cir verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie morehouse v commissioner derived by an individual sec_1402 sec_1402 defines n et earnings from self-employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade or busi- ness see also sec_1_1402_a_-1 income_tax regs in com- puting a taxpayer’s net_earnings_from_self-employment sec_1402 provides t here shall be excluded rentals from real_estate and from personal_property leased with the real_estate including such rentals paid in crop shares together with the deductions attributable thereto unless such rentals are received in the course of a trade_or_business as a real_estate dealer except that the preceding provisions of this paragraph shall not apply to any income derived by the owner or tenant of land if a such income is derived under an arrangement between the owner or tenant and another individual which provides that such other individual shall produce agricultural or horticultural commodities including livestock bees poultry and fur-bearing animals and wildlife on such land and that there shall be material_participation by the owner or tenant as determined without regard to any activities of an agent of such owner or tenant in the production or the management_of_the_production of such agricultural or horticultural commodities and b there is material_participation by the owner or tenant as determined without regard to in congress amended sec_1402 to read t here shall be ex- cluded rentals from real_estate and from personal_property leased with the real_estate including such rentals paid in crop shares and including pay- ments under sec_1233 of the food security act of u s c to individuals receiving benefits under section or of the social_security act under sec_1402 as amended payments made under u s c sec to individuals who were receiving benefits under sec or sec_223 of the social_security act ssa are excluded from the calculation of net_earnings_from_self-employment tit u s c sec refers to payments received from the usda under the crp see supra p the amendment applies to crp payments made after date food conservation and energy act of pub_l_no sec c stat pincite ssa sec pro- vides for the payment of old-age and survivors insurance benefits u s c sec_402 ssa sec_223 provides for the payment of disability insurance benefits u s c sec_423 petitioner received the payments at issue before date furthermore petitioner does not contend and he has not introduced any evidence to show that he was receiving benefits under the ssa accord- ingly the amendment to sec_1402 is inapplicable to our analysis herein verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie united_states tax_court reports any activities of an agent of such owner or tenant with respect to any such agricultural or horticultural commodity the self-employment_tax provisions are construed broadly in favor of treating income as earnings from self-employment 95_tc_639 81_tc_830 hennen v commissioner tcmemo_1999_306 s rept no 1950_2_cb_302 respondent contends that the crp payments are taxable as self-employment_income because petitioner derived the crp payments from his trade_or_business of conducting an environmentally friendly farming operation petitioner contends that the crp payments are not income from a trade_or_business and therefore are not includible in his self-employment_income petitioner contends that he was not involved in the trade_or_business_of_farming that his minimal activities with respect to the crp land did not cause him to become active in the trade_or_business_of_farming and that there was no nexus between the crp payments received and his business activities in the alternative petitioner con- tends that the crp payments are excluded from the calcula- tion of net_earnings_from_self-employment under the rentals from real_estate exclusion in sec_1402 we examine the parties’ contentions below taking into account the burden_of_proof which rests upon petitioners see rule a respondent’s determinations are pre- sumed to be correct petitioners must prove that respondent’s the regulations under sec_1402 refer to the farm rental income that is included in a taxpayer’s net_earnings_from_self-employment as in- cludible farm rental income see eg sec_1_1402_a_-4 income_tax regs in this opinion we will refer to such income as includible farm rental in- come in arguing that petitioner was engaged in an active trade_or_business respondent relies on determinations made by the grant county fsa that petitioner was actively engaged in a farming operation this court pre- viously has held that a determination by the usda that an individual was actively engaged in farming is not a determination for federal_income_tax purposes that the individual was actively engaged in a trade_or_business for purposes of sec_162 hasbrouck v commissioner tcmemo_1998_249 wl at aff ’d without published opin- ion 189_f3d_473 9th cir accordingly the grant county fsa de- termination does not control our decision as to whether petitioner was ac- tively engaged in a trade_or_business for purposes of sec_162 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie morehouse v commissioner determinations are erroneous in order to rebut the presump- tion and satisfy their burden_of_proof see id 290_us_111 i self-employment_income a taxpayer’s net_earnings_from_self-employment include the gross_income derived from any trade_or_business carried on by the taxpayer sec_1402 the term derived from necessitates a nexus between the income and the trade_or_business actually carried on by the taxpayer 353_f3d_595 8th cir aff ’g 118_tc_138 see also 236_f3d_410 8th cir rev’g tcmemo_1999_333 the term trade_or_business shall have the same meaning as when used in sec_162 relating to trade_or_business_expenses sec_1402 the applicable regulations provide that t he trade_or_business must be carried on by the individual either personally or through agents or employees sec_1 a - b income_tax regs under these principles payments constitute self-employment_income if they are derived from a trade_or_business carried on by the tax- payer or his agents bot v commissioner f 3d pincite see also 205_f3d_897 6th cir rev’g 110_tc_431 accordingly we must decide whether petitioner carried on a trade_or_business during the years in issue whether personally or through an agent and if so whether there was a nexus between the trade_or_business conducted and the income petitioner received a existence of a trade or busine sec_1 analysis to be engaged in a trade_or_business with respect to which deductions are allowable under sec_162 the taxpayer must be involved in the activity with continuity and regu- larity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 additionally the tax- payer’s business operations must have commenced 75_tc_424 aff ’d without pub- lished opinion 691_f2d_490 3d cir whether a tax- verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie united_states tax_court reports payer is engaged in a trade_or_business must be ascertained from a review of all relevant facts and circumstances commissioner v groetzinger u s pincite the record establishes that petitioner expanded his partici- pation in the crp over the years and that he participated in the crp with continuity and regularity during and the record further establishes that petitioner did so with the primary purpose of making a profit after his initial experience with the crp petitioner decided to enroll the grant county and roberts county properties in the crp because he could get a higher rate of return from partici- pating in the crp than from leasing the properties for farming he negotiated and executed the crp contracts and by doing so obligated himself as the owner of the properties to satisfy significant contractual obligations regarding planting maintenance and use of the properties enrolled in the crp and compliance with crp requirements although petitioner did not actually perform the planting and mainte- nance work required by the crp he hired an individual mr redlin to perform the work according to crp specifications purchased necessary materials such as seed and provided them to mr redlin and regularly inspected the properties to ensure that they were being maintained and used in accord- ance with the crp contractual obligations on these facts we find that petitioner engaged in the business of participating in the crp and managing his crp properties with the pri- mary intent of making a profit petitioner contends that his actual participation in the crp and his work complying with the crp contract require- ments were de_minimis and did not constitute farming he maintains that all physical labor necessary to plant seed weed mow and maintain the properties property mainte- nance activities in accordance with the crp contracts was performed by his contractor and should not be attributed to him it is immaterial however that the property mainte- nance activities were carried out by someone other than peti- tioner as noted supra for purposes of sec_1402 a tax- payer may conduct his trade_or_business personally or through an agent sec_1_1402_a_-2 income_tax regs revrul_60_32 1960_1_cb_23 stating that similar pay- ments made to individuals under the soil bank act were includible in the individual’s net_earnings from self-employ- verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie morehouse v commissioner ment if the individual operated his farm either personally or through agents or employees a taxpayer who hires another to render the services necessary to fulfill the tax- payer’s obligations under a contract is nonetheless liable for self-employment_tax with respect to the income the taxpayer receives pursuant to that contract moorhead v commis- sioner tcmemo_1993_314 wl at as a participant in the crp petitioner either directly or through mr redlin as his agent regularly and continu- revrul_60_32 1960_1_cb_23 states in pertinent part payments and benefits attributable to the acreage reserve program are includible in determining the recipient’s net_earnings from self-em- ployment if he operates his farm personally or through agents or em- ployees this is also true if his farm is operated by others and he par- ticipates materially in the production of commodities or management of such production within the meaning of sec_1402 if he does not so operate or materially participate payments re- ceived are not to be included in determining net_earnings from self- employment the internal_revenue_service irs has stated that notice_2006_108 2006_2_cb_1118 discussed infra pp would render revrul_60_32 supra obsolete neither party addresses whether under applicable state law mr redlin was petitioner’s agent because south dakota has the most signifi- cant relationship to petitioner and mr redlin and the transaction at issue whether mr redlin was petitioner’s agent is governed by south dakota law see stockmen’s livestock exch v thompson n w 2d n s d under south dakota law the elements required to create an agency relationship are ‘manifestation by the principal that the agent shall act for him the agent’s acceptance of the undertaking and the understanding of the parties that the principal is to be in control of the undertaking ’ tisdall v tisdall n w 2d s d quoting southard v hansen n w 2d s d in tisdall the supreme court of south dakota found that a principal-agent relation- ship existed when the principal directed the agent to distribute revenue ac- cording to applicable statutory guidelines petitioner hired mr redlin to perform all of the physical farming duties required under the crp contracts mr redlin apparently accepted peti- tioner’s offer as indicated by mr redlin’s completion of the seeding weed- ing mowing and maintenance activities required under the crp con- tracts although petitioner testified that he never directed mr redlin’s ac- tivities we reject the testimony as it is apparent from the record that peti- tioner initially directed mr redlin to perform the property maintenance activities required by the crp contracts and retained the ability to direct continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie united_states tax_court reports ously satisfied seeding and weed control obligations with respect to the grant county and roberts county properties as required under the crp contracts visited the grant county and roberts county properties to ensure that the properties maintained their status as crp properties filed annual certifications participated in emergency haying programs requested cost-sharing_payments and made decisions regarding the profitability of keeping the grant county and roberts county properties enrolled in the crp regardless of whether some or all of these activities qualify as farming we find that petitioner was engaged in the business of participating in the crp and that he enrolled maintained and managed multiple properties sub- ject to crp contracts with the primary intent of making a profit additional support our conclusion is supported by and is consistent with existing caselaw and the administrative position of the irs set forth in notice_2006_108 2006_2_cb_1118 which was released on date it is also consistent with con- gress’ enactment in of a limited exclusion for crp pay- ments made to taxpayers receiving social_security retire- ment or disability benefits we explain below and control the work that mr redlin was to perform to comply with the crp contracts see id accordingly we find that mr redlin was peti- tioner’s agent we note that notice_2006_108 supra states that p articipation in a crp contract meets the criteria to be a trade_or_business irrespective of whether the participant performs the required activities personally or ar- ranges for his obligations to be satisfied by a third party notice_2006_108 supra does not discuss the apparent requirement under sec_1_1402_a_-2 income_tax regs that the trade_or_business be carried on by the individual either personally or through the individual’s employee as that term is defined in sec_1402 or agent as that term is defined under applicable state law because we find that mr redlin was peti- tioner’s agent we need not decide whether an individual’s participation in a crp contract constitutes a trade_or_business under sec_1402 where the individual arranges for a third party to perform the obligations re- quired by the crp contract and the third party is neither an employee nor an agent of the individual verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie morehouse v commissioner a caselaw this court previously has addressed the proper treatment of crp payments for self-employment_tax purposes 110_tc_431 ray v commissioner tcmemo_1996_436 however we are unable to find any case other than ray that addresses whether and to what extent a taxpayer who receives crp payments is engaged in a trade_or_business while there is very little law focusing on whether and to what extent participation in the crp con- stitutes a trade_or_business 118_tc_138 provides guidance regarding the proper treatment of analogous payments for self-employment_tax purposes accordingly we examine each of these decisions and their application to the case at bar in ray v commissioner tcmemo_1996_436 the tax- payer was engaged in the trade_or_business_of_farming he then purchased land that had been placed in the crp by the previous owner the taxpayer fulfilled the previous owner’s obligations under the crp contract and received crp pay- ments in exchange this court concluded that the taxpayer received the crp payments in connection with his ongoing trade_or_business_of_farming see also hasbrouck v commis- sioner tcmemo_1998_249 aff ’d 189_f3d_473 9th cir in which the commissioner on the basis of this court’s decision in ray conceded that the taxpayers were involved in the trade_or_business_of_farming and therefore entitled to the deductions claimed on their schedules f in so conceding the commissioner noted that the only dif- ference between the two factual scenarios was that the tax- payer in ray was a farmer when he acquired the crp land in 110_tc_431 rev’d 205_f3d_897 6th cir this court considered whether the taxpayers were liable for self-employment_tax on crp payments they had received however in that opinion this court did not address whether the taxpayers were en- gaged in a trade_or_business but instead addressed only whether the crp payments were excluded from the taxpayers’ net_earnings from self-em- ployment as rentals from real_estate under sec_1402 in 205_f3d_897 the u s court_of_appeals for the sixth circuit addressed whether the crp payments derived from the taxpayers’ farming_business but did not decide whether the taxpayers were in the trade_or_business_of_farming we discuss both of the wuebker decisions later in this opinion see infra pp verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie united_states tax_court reports whereas the taxpayers in hasbrouck had no prior farming experience in bot v commissioner t c pincite this court addressed the treatment for self-employment_tax purposes of payments taxpayers received from an agricultural coopera- tive mcp the taxpayers were retired farmers who pur- chased mcp cooperative stock and units of equity participa- tion which specified the maximum number of bushels of corn the member could be required to produce and deliver to mcp each year id pincite the taxpayers also entered into uniform marketing agreements umas with mcp id pincite in return mcp was required under the umas to process the corn its members produced and make payments to each individual member equal to at least of the loan value of each bushel of corn delivered by the individual plus a value-added payment representing the value added to the corn as a result of its processing a payment from mcp’s earnings in accordance with its bylaws and in some instances a storage fee and interest id pincite the tax- payers satisfied their production and delivery obligations using corn that mcp held in its option pool rather than corn they personally had grown on their farm and accordingly received only the value-added payments id pincite the commissioner determined that the value-added payments were includible in the calculation of the taxpayers’ net_earnings_from_self-employment id pincite in deciding whether the taxpayers’ actions constituted a trade_or_business this court acknowledged that although the taxpayers had retired from farming they continued to participate in mcp and their participation constituted a trade_or_business id pincite in particular this court stated although petitioners retired from daily farming in and turned over their farm operation to the sons petitioners nevertheless continued to maintain their membership in mcp from through at least as active members of mcp during and the years in issue petitioners either directly or through the sons as their agents regularly and continuously maintained their status as producers under the umas made decisions regarding how to satisfy their production and delivery obligations under the umas acquired option pool corn which they used to satisfy their production and delivery obligations to mcp several times each year and sold corn and corn products for profit through mcp id pincite fn ref omitted verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie morehouse v commissioner in rejecting the taxpayers’ contention that their involvement was too minimal to constitute a trade_or_business this court relied on the fact that the taxpayers regularly and continu- ously purchased and sold corn with the intention of making a profit and purchased additional units of equity over time id pincite the u s court_of_appeals for the eighth circuit affirmed the decision of the tax_court 353_f3d_595 while the court_of_appeals emphasized the unique nature of the cooperative arrangement the court also distin- guished the taxpayers’ participation in the cooperative which constituted a trade_or_business from an individual’s invest- ment in a corporation or gas well which was merely a pas- sive investment id pincite unlike a passive invest- ment the investment in mcp required the taxpayers to do more than hold the stock or equity units in order to receive payment id pincite in ray v commissioner tcmemo_1996_436 this court relied on the fact that the taxpayer was engaged in the trade_or_business_of_farming before and during his participation in the crp in finding that the crp payments were includible in his self-employment_income however we do not read ray to make the taxpayer’s engagement in the_business_of_farming before enrolling property in the crp determinative of whether crp payments constitute income from self- employment a taxpayer is not required to have prior experi- ence in a particular trade_or_business to be permitted deduc- tions under sec_162 what is required is that the taxpayer have commenced an activity that qualifies as a trade or busi- ness goodwin v commissioner t c pincite like the taxpayers in 118_tc_138 petitioner was an active_participant in a payment program in this case the crp who regularly and continuously main- tained his status as a participant maintained the eligibility status of his properties made decisions regarding how to sat- isfy his obligations under the crp contracts including hiring mr redlin entering into the roberts county crp removing a portion of the grant county property from the crp and participating in the emergency haying programs and he engaged in such activities for profit furthermore because the receipt of crp payments depended on peti- tioner’s continued maintenance of his land in accordance verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie united_states tax_court reports with the crp contracts his participation in the crp was not merely a passive investment whether petitioner’s activities with respect to the crp constituted farming or simply continuous and regular participation in an activity for profit we are convinced that petitioner was engaged in a trade_or_business as defined by sec_162 b notice_2006_108 on date the irs released notice_2006_108 supra which contained a proposed revenue_ruling regarding whether crp payments were includible in net_income from self-employment for purposes of calculating a taxpayer’s liability for self-employment_tax and solicited comments con- cerning the conclusions reached in the proposed revenue_ruling the irs in notice_2006_108 supra explained that it had previously issued an announcement announcement q a-3 1983_10_irb_29 regarding the self-employment_tax treatment of payments made by the usda under land diversion programs in which it stated that a farmer who receives cash or a payment in_kind from the usda for participation in a land diversion program is liable for self- employment_tax on the payments a conclusion that was con- sistent with guidance provided in revrul_60_32 supra with respect to two earlier land diversion programs the irs also noted however that revrul_60_32 supra states that participants in land diversion programs are not subject_to self-employment_tax on the payments if the participants do not operate a farm or materially participate in the farming activities the irs explained that the conclusion in revrul_60_32 supra is relevant only with respect to the exception in deciding whether a full-time gambler who made wagers solely for his own account was engaged in a trade_or_business for federal_income_tax purposes the supreme court in 480_us_23 n stated as follows judge friendly some time ago observed that ‘the courts have properly assumed that the term trade_or_business includes all means of gaining a livelihood by work even those which would scarcely be so characterized in common speech ’ 291_f2d_669 ca2 emphasis added the concept of work that the term trade_or_business embodies is incor- porated into the crp contracts which impose meaningful obligations and duties on petitioner that he had to perform with continuity and regularity in order to receive the crp payments verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie morehouse v commissioner from net_income from self-employment provided in sec_1402 for rentals from real_estate it cited with approval and relied on the opinion of the u s court_of_appeals for the sixth circuit in 205_f3d_897 for the proposition that crp payments do not fall within the rental income exclusion but pointed out that the taxpayer in wuebker was engaged_in_the_business_of_farming when he received the crp payments because the irs had received questions regarding whether crp pay- ments received by a recipient who is retired or not otherwise actively engaged in farming are subject_to self-employment_tax it issued the proposed revenue_ruling to respond to those questions in notice_2006_108 c b pincite the proposed rev- enue ruling holds that crp rental payments including incentive payments from the usda to a farmer actively engaged in the trade_or_business_of_farming who enrolls land in crp and fulfills the crp contractual obligations person- ally taxpayer a and an individual not otherwise actively engaged in the trade_or_business_of_farming who enrolls land in crp and fulfills the crp contractual obliga- tions by arranging for a third party to perform the required activities taxpayer b are both includible in net_income from self-employment and are not excluded from net_income from self-employment as rentals from real_estate under sec_1402 the irs explained the holdings of the pro- posed revenue_procedure as follows participation in a crp contract is a trade_or_business for both a and b the participant is obligated to perform a number of activities including but not limited to tilling seeding fertilizing and weed control although more extensive activities are required at the beginning of the contract term than later the obligation to perform activities extends throughout the ten-year period giving participation in crp the con- tinuity and regularity necessary to be considered a trade_or_business also both a and b enrolled land in the crp program to earn a profit participation in a crp contract meets the criteria to be a trade or busi- ness irrespective of whether the participant performs the required activi- ties personally or arranges for his obligations to be satisfied by a third party thus the trade_or_business treatment is the same for a and b even though a meets the crp requirements for maintenance of the land himself whereas b arranges for someone else to do it furthermore the crp meets the criteria to be a trade_or_business based on the activities required directly under the program and without being affected by whether the participant is otherwise engaged in farming or any other verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie united_states tax_court reports trade_or_business thus for both a and b the crp rental pay- ments are includible in their net_income from self-employment id c b pincite although we are not obligated to defer to the irs’ interpretation of a statute as reflected in administrative pronouncements such as notice_2006_108 supra see eg 416_fsupp2d_119 d d c the notice sets forth the irs’ interpretation of the statute and consequently may provide evidence of the proper construction of the statute wells fargo co subs v commissioner 224_f3d_875 8th cir discussing the precedential value of private rulings aff ’g in part rev’g in part 112_tc_89 see 568_f3d_662 8th cir adopting the framework set forth in 323_us_134 in consid- ering what weight to give revenue rulings aff ’g 130_tc_70 see also 338_f3d_755 7th cir discussing the precedential value of irs notices 229_f3d_154 2d cir discussing the precedential value of irs notices in this instance we conclude that the irs’ anal- ysis of the crp and the payments made thereunder and the classification of the crp payments for self-employment_tax purposes as set forth in notice_2006_108 supra while not controlling are nevertheless well grounded and consistent with the analysis set forth herein c congressional intent regarding crp payments several attempts have been made to convince congress to enact a blanket exclusion for self-employment_tax purposes with respect to crp payments but congress did not enact proposed_legislation amending sec_1402 to exclude crp payments from self-employment_tax entirely see cong rec cong rec cong rec cong rec congress did however enact a partial exclusion fol- lowing the issuance of notice_2006_108 supra congress in amended sec_1402 to exclude crp payments from the calculation of a taxpayer’s net_earnings from self- employment where the taxpayer is receiving social_security verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie morehouse v commissioner retirement or disability payments food conservation and energy act of pub_l_no sec a stat pincite if we were to interpret sec_1402 to exclude entirely crp payments from the calculation of net_earnings_from_self-employment as petitioners contend we should such an interpretation would render the enactment of the exclusion meaningless by enacting only a limited exclusion with respect to taxpayers receiving social_security retire- ment or disability payments who are also receiving crp pay- ments congress has evidenced an intent not to exclude all crp payments in calculating a taxpayer’s net_earnings_from_self-employment under sec_1402 having found that petitioner either individually or through his agent was engaged in a trade_or_business during the years at issue we examine what would appear to be self- evident-whether there was a nexus between the crp pay- ments petitioner received and his business activity b derived from requirement petitioner received the crp payments as consideration for fulfilling his obligations under the crp contracts for the years in issue such consideration provides the required nexus between the crp payments and his trade_or_business of participating in the crp during the years in issue see bot v commissioner f 3d pincite see also wuebker v commissioner f 3d pincite holding that crp pay- ments had a direct nexus to the taxpayers’ trade_or_business_of_farming ray v commissioner tcmemo_1996_436 ii petitioner’s alternative argument under sec_1402 sec_1402 provides that rentals from real_estate shall be excluded from the calculation of net_earnings_from_self-employment petitioner alternatively contends that the crp payments are excluded from his net_earnings from self- employment under sec_1402 because the payment sec_23 the staff of the joint_committee on taxation has noted that crp pay- ments generally constitute self-employment_income except in the case of taxpayers who receive social_security retirement or disability benefits see staff of j comm on taxation description of the social_security_tax base j comm print verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie united_states tax_court reports constituted rental income respondent contends that peti- tioner is not eligible for the rentals from real_estate excep- tion under sec_1402 because petitioner did not receive the crp payments in exchange for the usda’s occu- pancy or use of the south dakota properties but instead received the payments as compensation_for conducting his farming operation in an environmentally friendly manner accordingly we must decide whether the crp payments con- stituted rentals from real_estate within the meaning of sec_1402 neither sec_1402 nor any other self-employment_tax provision of the code defines the term rentals from real_estate see also wuebker v commissioner f 3d pincite however this court has stated that the exception for rentals from real_estate must be narrowly construed 60_tc_829 see also 347_f2d_159 9th cir ordi- narily rent is defined as compensation_for the use or occu- pancy of property wuebker v commissioner f 3d pincite in wuebker v commissioner t c pincite the tax- payers argued that the crp payments they received con- stituted rentals from real_estate in addressing the tax- payers’ contention this court first noted that rent ordinarily is defined as compensation_for the occupancy or use of prop- erty id pincite the court went on to find that the crp statute the applicable regulations and the crp contract identified the payments as rental payments id pincite after briefly discussing the taxpayers’ obligations under the crp contracts this court concluded that i n imposing the above-described restrictions on the use of the land the primary purpose of the crp contract was to effectuate the statutory intention of converting highly erodible croplands to soil conserving uses the services that petitioner was required to perform over the contract term included maintaining the vegetative cover controlling weeds insects and pests on the land and fulfilling certain reporting require- ments these service obligations were not substantial and were inci- dental to the primary purpose of the contract thus the crp payments represented compensation_for the use restrictions on the land rather than remuneration for petitioner’s labor id in so arguing petitioner relies in part on the fact that the crp con- tracts identified the payments as rental payments verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie morehouse v commissioner accordingly the court held that the crp payments qualified as rentals from real_estate under sec_1402 id the u s court_of_appeals for the sixth circuit reversed this court’s decision holding that the crp payments were not rentals from real_estate within the meaning of sec_1402 wuebker v commissioner f 3d pincite the court_of_appeals began its analysis by stating that generally rental payments constitute consideration paid for either the use or occupancy of property id pincite the court_of_appeals quickly dispensed with the issue of whether the crp payments constituted consideration for the occupancy of the taxpayers’ property noting that the usda’s access was lim- ited to inspections of the property to determine whether the taxpayers were in compliance with their crp contract id the court_of_appeals acknowledged that the second issue ie whether the crp payments constituted consideration for_the_use_of the taxpayers’ property presented a much closer question id however the court_of_appeals ultimately decided that the usda did not make the crp payments in exchange for_the_use_of the taxpayers’ property citing the many objectives of the crp such as the reduction of soil ero- sion and the protection of the nation’s long-term food production capabilities the taxpayers assert and the dissent agrees that the government is using the land in question we believe however that such an argument impermissibly stretches the plain meaning of the term use especially in light of the narrow construction required of the rentals-from-real-estate exclusion although it is true that the usda is seeking and receiving a public benefit by conserving lands enrolled in the crp the taxpayers continue to maintain control_over and free access to their premises the dissent reasons that because the government greatly reduced the range of uses to which the taxpayers could put their property it exercised a level of control akin to use we remain unpersuaded however that the restrictions imposed by the usda on a farmer’s use of his own land somehow translate into use by the usda itself the essence of the program is to prevent participants from farming the property and to require them to perform various activities in connec- tion with the land both at the start of the program and continuously throughout the life of the contract with the government’s access limited to compliance inspections given this arrangement we disagree with the tax court’s determination that the taxpayers’ maintenance obligations were legally insignificant id pincite verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie united_states tax_court reports in so holding the court_of_appeals also stated that although the crp statute the applicable regulations and the contract referred to the amounts as rental payments such references did not dictate a conclusion that the crp payments fell within the rentals from real_estate exclusion id pincite following the decision in wuebker the irs issued notice_2006_108 supra proposing a revenue_procedure holding that crp rental payments are not payments for the right to use or occupy real_property crp rental payments are made in exchange for conducting activities that meet the commit- ments of a crp contract therefore crp rental payments are not rentals from real_estate following the issuance of notice_2006_108 supra in congress amended the sec_1402 exclusion for rentals from real_estate effective for crp payments received after date to exclude from the calculation of net_earnings_from_self-employment crp payments made to tax- payers who are receiving social_security retirement or dis- ability payments however congress neither enacted a blanket exclusion with respect to crp payments nor evi- denced any disagreement with the analysis of the court_of_appeals for the sixth circuit in 205_f3d_897 given the history recited above and our obligation to reconsider our position following the reversal of our decision in wuebker by the court_of_appeals for the sixth circuit we agree with and adopt the analysis of the court_of_appeals in wuebker v commissioner f 3d pincite regarding whether under sec_1402 crp payments are excluded from the calculation of net_earnings from self- employment as rentals from real_estate under the crp a participating owner who enrolls land in the program does not relinquish control of the land to the usda and the usda does not engage in any activities with respect to the land that constitute use of the land by the usda applying a commonsense definition of the term see eg merriam web- ster’s collegiate dictionary 10th ed to put into action or service avail oneself of employ taxpayers participating in the crp maintain control_over and free access to their premises wuebker v commissioner f 3d pincite although the crp restricts the taxpayer’s use of the property ie the taxpayer’s ability to plant certain crops and verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie morehouse v commissioner engage in certain activities with respect to the enrolled prop- erty which the taxpayer agrees to in exchange for consider- ation the government does not take possession of the prop- erty or acquire the right to use the property for its own pur- poses furthermore we agree with the finding of the court_of_appeals for the sixth circuit in wuebker that a taxpayer’s activities with respect to the crp contract are legally signifi- cant id as discussed supra pp a taxpayer who participates in a crp contract either individually or through an agent or employee must engage in property maintenance activities for the benefit of the enrolled properties with regu- larity and perform periodic administrative and reporting duties to satisfy his obligations under the contract and receive crp payments the contractual obligations are substantial and require more than de_minimis action by the taxpayer or his agent to satisfy them additionally we note that the activities required of peti- tioner under the crp contracts were not limited to mainte- nance activities and instead included the performance of duties not usually or customarily rendered in connection with the mere rental of farmland johnson v commissioner t c pincite holding that boat stall rental payments did not constitute rentals from real_estate where the tax- payer also provided various services at no additional_charge including providing gas and oils selling sundry items making arrangements for boat repairs recharging batteries loaning boating equipment providing fishing tips and checking for overdue boats see also delno f 2d pincite interpreting an identical provision of the ssa and finding that the individual’s activities with respect to the property were not those usually rendered in connection with the rental of property although the crp statute the regulations and the con- tracts refer to the payments as rental payments we do not find that the use of the term rental dictates a conclusion that the payments constituted rentals from real_estate see eg wuebker v commissioner f 3d pincite noting that congress qualified the use of the term rent with respect to crp payments by providing that the crp payments would be made in the form of rental payments we are not required to treat as rental payments all payments labeled verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie united_states tax_court reports rent instead we may examine the substance of so-called rent payments to decide whether the payments actually con- stituted rent or some other type of income see 64_tc_700 aff ’d with- out published opinion 552_f2d_368 5th cir the crp payments petitioner received appear to be proceeds from his own use of the land rather than rent he received for permit- ting another entity to use his land see eg 25_tc_55 aff ’d 240_f2d_164 2d cir harding v commissioner tcmemo_1970_179 holding that conservation reserve program payments are in the nature of receipts from farm operations in that they replace income which producers could have expected to realize from the normal use of the land devoted to the pro- gram revrul_60_32 supra such a conclusion is con- sistent with our holding that the rentals from real_estate exception should be narrowly construed johnson v commis- sioner t c pincite we hold that the crp payments at issue do not constitute rentals from real_estate within the meaning of sec_1402 and are not excluded from the calculation of peti- tioner’s net_earnings_from_self-employment for and in so doing we overrule our holding in 110_tc_431 iii conclusion we sustain respondent’s determination that the crp pay- ments petitioner received in and must be included in the calculation of his net_earnings_from_self-employment under sec_1401 and hence are subject_to self-employment_tax the crp payments are not excluded from this calcula- tion by virtue of sec_1402 because the crp pay- ments do not constitute rentals from real_estate because we find that the crp payments are not rentals from real_estate we need not reach the issue of whether the crp pay- ments constituted includible farm income we have considered all of the parties’ arguments to the extent not discussed above we find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie morehouse v commissioner reviewed by the court colvin halpern foley vasquez gale goeke wherry kroupa holmes gustafson morrison kerrigan buch and lauber jj agree with this opinion of the court paris j did not participate in the consideration of this opinion f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v moorehouse jamie
